DETAILED ACTION

Response to Amendment
1.	The amendment filed 3/5/2021 for US Patent Application No. 16/331640 has been entered and fully considered.
2.	Claims 1-8 are currently pending and have been fully considered.
3.	The 35 U.S.C. 102(a)(1) rejections presented in the office action dated 12/7/2020 are withdrawn.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-8 are now in condition for allowance because the prior art of record does not teach or suggest the claimed battery modules.
	The prior art of Wang does not teach or suggest the battery module recited in claims 1-5 because Wang fails to teach or suggest a heat shutoff mechanism that includes a melting member configured to melt, and the melting member includes a metal having a melting point which is lower than a melting point of at least one of the leads. Additionally, Wang does not teach or suggest the battery module recited in claims 6-8 because Wang fails to teach or suggest a battery module comprising a heat shutoff mechanism comprising a resin foam component attached to the cell case, and wherein the lead is configured to be cut by force from the resin foam component foaming and expanding with the heat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724